AO 440 (Rev. 06/12) Summons in a Civil Action

VeTarreo
UNTTE

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

. SOUMPHONPHAKD

 

Plaintiffs)

Vv. Civil Action No. 2:20-ev-00507

ASPIRE FEDERAL CREDIT UNION and EQUIFAX
INFORMATION SERVICES LLC

Defendant(s)

 

 

 

Nee ee ee ee ee ee

SUMMONS IN A CIVIL ACTION

Aspire Federal Credit Union
67 Walnut Ave #401
Clark, NJ 07066

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you receive it) — or 60 days if you are

the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P,
12(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiff's attorney, whose
name and address are: Joseph S. Davidson

Sulaiman Law Group, Ltd.

2500 South Highland Avenue, Suite 200

Lombard, IL 60148

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: _ 03/31/2020

 

Case 2:20-cv-00507-WED Filed 03/30/20 Page 1of2 Document 1-2
Case 2:20-cv-00507-JPS Filed 04/20/20 Page 1of2 Document 7

 
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No. 2:20-ev-00507 PETER V. SOUMPHONPHAKDY v.

ASPIRE FEDERAL CREDIT UNION and
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any} Aspire Federal Credit Union
was received by me on (date) Apr 10, 2020

[| I personally served the summons on the individual at (place)

 

On (date) : or

 

] I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

---- —-Of fdate}y-— — —~ and mailed a copy tothe individual’s last known address: or> ~~ ~

 

[x] ] served the summons on (name of individual) wan Feldman, CFO , who is
designated by law to accept service of process on behalf of (name of organization)

 

Aspire Federal Credit Union on (date) Apr 13, 2020 2 OF

 

[| I returned the summons unexecuted because
Date:

[| Other (specify):

My feesare$ © fortraveland$ 0.00 for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: | 3/20 iL de Z.

“ee i Serber’s signature

Doug Voight, Process Server

 

 

Printed name and titie

 
   

fl

$2700 40 Pill Hill Road Bernardsville, NJ 07924

Server's address
Additional information regarding attempted service, etc: Documents (Summons, Complaint) were served/attempted at: 67
Walnut Ave #401, Clark, NJ 07066

Notes:

Case 2:20-cv-00507-JPS Filed 04/20/20 Page 2 of2 Document 7

 
